PER CURIAM:
This is an appeal from a judgment of conviction and sentence imposed on appellant following his plea of guilty to' a charge of obstructing a public officer. His plea of guilty was apparently the result of a plea bargain calling for the dismissal of an additional charge and the dropping of an allegation of a prior conviction, which was done.
Appellant, an indigent, was represented at all proceedings from the preliminary hearing through sentencing by appointed counsel. He is represented on this appeal by the Maricopa County Public Defender, who was appointed as counsel for appeal following appellant’s filing of a notice of appeal in propria persona. Said counsel has advised this Court by motion to withdraw that after a diligent search of the entire record in this case, he has been unable to discover any .reversible error upon which an appeal could be based, or, in fact, any error which could even be characterized as "arguable”. He has filed a brief reciting the facts of the case and his inability to discover any arguable issue, and has furnished appellant with a copy of his brief and motion to withdraw, in compliance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After the filing of counsel’s brief, this Court entered an order granting appellant an additional thirty days in which to file his own supplemental brief raising any points he might choose to bring to this Court’s attention. No such supplemental brief has been filed by appellant within the time provided.
This Court has read and considered the brief filed by appointed counsel, has examined the entire record of the proceedings, and has determined that there was no fundamental error and that this appeal is wholly frivolous.
The judgment and sentence appealed from are affirmed.
EUBANK, P. J., Department B, JACOBSON, C. J., Division 1, and HAIRE, J., concur.